internal_revenue_service appeals_office watt avenue sa sacramento ca release number release number date date certified mail dear’ department of the treasury employer_identification_number person to contact employee id number tel fax tax period ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective june the revocation of your exempt status was made for the following reasons e your primary activity was the regular operation of bingo and pull-tab games the regular operation of bingo and pull-tab games does not in itself further tax-exempt purposes you have not demonstrated that you operated exclusively for exempt purposes as described in sec_504 of the code you operated for the primary purpose of carrying_on_a_trade_or_business for profit and all of your profits were payable to one or more organizations_exempt_from_taxation under sec_501 of the code we hereby determined that you are a feeder_organization not exempt from taxation as described in sec_502 of the code sec_1_501_c_3_-1 provides that an org for exempt purposes unless it serves a public rather than a determined that you operated for the benefit of private inter anization is not operated exclusively private interest we hereby ests of a private individual contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or cc department of the treasury yi internal_revenue_service i rs tax_exempt_and_government_entities_division dollar_figure commerce sirect mc dail dallas tx data it is taxpayer_identification_number form tax_year s ended may person to contact 1d number cantact numbers phone number fax number manegor's name j 1d number manager's contact number phone number response dus daic certified mail - return receipt requested dear why you arc receiving this letter we propose to revoke your status as an organization described in section 0i c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 c and return it to the contact person at the address listed above unless you h signed form we'll issue a final revocation letter determining that you aren sectian c after we issue the final revocation leticr we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ‘onsent to proposed action - section ave already provided us a ‘tan organization described in if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond lo this proposal will adversely impact your iogal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies mis effect of revocation status if you receive a final revocation letter you'll be required to file federal incom shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or te supervisor of the irs contact identified in the heading of this letter you also may e tax returns for the tax_year s lephone conference with the file a protest with the letter rev catalag number 34808f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how fo appeal au irs decision on tax-exempt status and page six of the enclosed publication zhe examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that past track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your coaperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen - director zo examinations letter rev catalog number 34800f fora 886-a sn dancinty td explanations of items tax kentification number schedule number or exhaatt mey sao norne of taxnaicar issue sec_1 should tax-exempt status under internal_revenue_code section dollar_figure be revoked because operation of a gaming hall is the organization’s primary activity in violation of sec_1 c -1 c shou the organization’s tax-exem non-exempt purpose of praviding private benefit to the gamin regulation c -1 d pt status be revoked because it has a more than insubstantial a g hall tandiord in violation of treasury facts background el n irc sec_501 c and is recognized as public charity organization was incorporated in the state of tax by the irs effective october president ick is exempt from federal_income_tax under internal_revenue_code in ie under sec_509 a nn and was recognized as exempt from is the foundation’s founder and th the the initial audit interview was conducted with december cpa also served as a representative during the audit the year currently under audit is the year ending may years were not different in any material way except that some costs may have changed slightly irs records show that the due_date for the form_990 for the year ending may faxpayer to april form_990 was received by examining agent during the audit on august stated that activities in subsequent was extended by the _ cpa and representative on the the and the purpose of provide for the common unity and welfare of elf local non-profit charities their en and heirs and to promote the social welfare of their communities ihe county of as stated in the organization's bylaws is in the primary year under audit these activities were ‘ awarding grants to conducting gaming to generate income county organizations conducted two activities fo achieve this purpose the founder and president of three entities that all engaged in these two activities at bingo hall according to the bingo hall website these three organizations are the only organizations that operate gaming in that location all three are tax-exempt under sec_501 irs records show the three entities with their effective dates of exemption are foundation foundation october june october _ form 886-a department of the troasury-intomal revenue service catalog number 20810w -publish noks gov page 1_ schedule trimbac or win ak explanations of items mame of laxnavar tex tdentifcation number yeadpetiod ended may ’ board members were o president also president of the two related_organizations secretary treasurer director director also a director of director collegiate foundation three most recent filed forms show the following 3-year form_990 comparison year ending may may dollar_figure may dollar_figure other contributions dollar_figure gatnlng gross revenue dollar_figure prizes rent other gaming expenses un fen 4dollar_figure paymentstodeli te os fw es gs dollar_figure re a dollar_figure si gs pots s - gaming net revenue total net revenue grants salaries accounting other expenses total expense net_income dollar_figure_ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ny dollar_figure dollar_figure dollar_figure dollar_figure many of these items are disoussed further in this report o o o o other contributions were typically donations from wining players at the bingo hall rent was for the gaming hall and was paid to payments fo deli were payments to the deli located in the hall for food prizes awarded to players complimentary drinks for players and janitorial service salaries was compensation pald the bingo manager at each session and was paid out of other contributions accounting fees were primarily monthly payments to the bookkeeper based on a per-session fee as discussed in this report the three organizations started by shared the same president they shared vendors and they made contributions to each other the same aolivity was conducted on a daily basis under one of three organizations‘ names for this reason it is more descriptive of the organizations activities to review the finances of the three organizations on an aggregated basis the aggregate finances taken from the three most recently filed forms are as follows bingo they shared bingo workers they used the same were closely related they form bb6-a department of the treasarynterial revenue service catalog number publish no irs gov page _2 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s dollar_figure dollar_figure dollar_figure dollar_figure soe ls form 886-a explanations of items tax identification_number may schedule number ag exhibit name of taxpayer aggregate 3-year form_990 comparison year ending contributions from related orgs other contributions may may may s dollar_figure a dollar_figure ‘paminggrosstevenue ss os ‘prizes adollar_figure _fent father of founder other gamingexpenses - payments to deli brother of foundes aye --s- 4s -4 dollar_figure a y dollar_figure yoo gaming net revenue income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure scholarships to workers contributions to related orgs grants salaries accounting other expenses expense net_income charitable activities planned grant program dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s dollar_figure dollar_figure dollar_figure application_for exemption form_1023 stated that the anticipated activities would be making grant distributions to nonprofit_organizations for various community service activities such as youth sports youth education and youth programs which encourage sobriety education public safely and the social welfare of residents of public the board would review completed applications and would approve grants based on the size of the funding request the need and ability of the requesting party and the benefit to the community county grant applications would be distributed to the general by scholarship committee of two to three board members this committee would screen the the bylaws signed in june there cond be applications and recommend applicants for scholarships maintain policies and procedures for selection and maintain records of award recipients note before exemption was granted the determinations specialist requested that replaced with an unrelated individual brother be removed from the board and then-secretary specify that __ anticipated expenses were out of the - the remaining balance will be distributed to charities under the applicant's grant _ application program n response to follow-up questions from the determinations specialist the applicant for overhead the taxpayer stated of bingo income for prizes and form b8g6-a department of the treasury-internal revanue service catalog number 20810w _-publish nors gov page schedule number ar axhlun form 886-a rev january explanations of items cseiateaienenied tax danitication number revised their expected charitable expenses tobe applicant qualified the statement saying there is no budget history on which to base predictions -_ of bingo income after payment of bingo prizes the veadpenod anda may actual grant program website reads with no correction to text binao consists of non-profit organizations grant guidelines are available to the public on the bingo website the foundation and foundation both offer grants and foundation offers grants a program overview says that al county programs directed toward education child and youth programs and human scholarships and three support and social services the wehsite prociaims include a general_rule that have been endorsed by the community as shown by community participation - of profit goes to charity the current grant guidelines prefers to award grants fo c organizations that stated that board meetings were held quarterly to review grant applications when requested to supplied documents titled action of the board_of directors in provide copies of meeting minutes lieu of- annual meeting or quarterly grant reciplent meetings applications himself confirmed that the criteria were met and summarized and organized the applicant list for approval by the board upon approvai he created the in lieu of meeting document the audit showed hat only one grant applicant was not awarded stated that applicants are almost never denied as long as they meet the minimum criteria and that the omission was likely a typo stated that he reviewed all _ in the primary year under audit the organization gave away atotalofdollar_figure dollar_figure was fo the other two organizations playing al organizations funds and couldn't give too much money in grants at the end of the primary year under audit the organization reported having dollar_figure also said that bingo could have big losses so they had to maintain a reserve of bingo no applications were made by these in liquid_assets of this or _ the following grants ware awarded in the primary year under audit date jul- organization check payable to amount fbo relationship potential child of volunteer jul- kits jule aug nov- nov- feb- feb- feb- may- may- dollar_figure s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figures potential child of volunteer potential child of volunteer volunteer related_entity related_entity forn 8bg-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule cunilvor ge waien form 886-a rev date explanations of items aint anne tax identikeation number some grants were notated that they were for the benefit of or fbo a specified_individual some fbos could be matched with volunteer names such as in the case of volunteer and grants for the benefit of yeaperiod ended may categories of giving related entities volunteer-related all others dollar_figure sdollar_figure dollar_figure -- gaming activities gaming stated that he started the organization because he saw a need he had experience with bingo and when the opportunity to run gaming for charity arose he thought he could be more successfut than the predecessor the form_1023 application_for exemption filed by the organization stated that revenue would be generated from operating a weekly bingo session ran six-hour gaming sessions at in the primary year under audit bingo three days per week the current cost to play ranges from dollar_figure depending on the number of games included and whether play is on paper or electronic additional packs of paper games can be bought for dollar_figure each as can pull-tabs for dollar_figure each ‘bingo was advertised to the public in taxi cabs and in the newspaper the general ledger shows over dollar_figure games played included bingo pull-tabs and flash bingo and pull-labs conform to the traditional meaning of the games flash is a combination of bingo and pull-tabs ft is played with pull-tab-like cards players tear off a cardboard flap and win based on the images revealed like pull-fabs or by marking off random numbers called like bingo of the five sample flash cards provided an average of to bingo-like winners and paid for these advertisements in the primary year under audit of the payout went went to pull-tab-like winners -dollar_figure bingo hail is a large square foot structure about square feet is used by the deli to prepare and sell food and to provide drinks to players the bingo hall has a large playing room which -_- players and a smoking room which could seat another players there was also a small stage for the caller with a podium and equipment for selecting balls a long counter with plexiglas displays for various pull-tabs and flash games bingo display boards on each of the four walls and three free-standing pull-tab dispensing machines the building also includes an entry way offices and storage estimated could seat relationship with bingo hall landlord in the application_for exemption the taxpayer stated that that they were ourrently negotiating a lease of a facility for one session per week at application states specifically the form_1023 o applicant is currently négotiating a lease applicant is not related to landlord negotiations are at an arms-length transaction form a page -_- publish nodrs gov catalog number 20810w department of the treasury-internal revenue service 886-a name of taxpayer rav january form upon follow-up questioning by the determinations specialist and that the general managing partner of this entity was year petiod ended may --_-_clarified that the bingo hall explanations of items bingo was owned by tax wentification number schedule number of exhiba a a relative of during the audit his father the taxpayer stated that they chose _ further clarified bingo because the that hall had availability for new tenants _ is a limited_liability_company with the following members in o o the purpose of the company was to engage in any lawful act or activity for which a limited_liability_company may be organized under the is the company's general manager all member companies contributed resources to the company with a fotal value of dollar_figure limited_liability_company act _ in20 members in to the the sole member of the members executed an amendment which transferred and assigned ail of their rights as and made the was createdin19 thel upon the death of the first trustor the trust would be divided into a marital trust a family_trust and a survivor's trust exhibit to the trust directs the trustee to separate out all applicable_amounts in order to take advantage of favorable federal tax treatment original trust document has resulted in the following relevant trusts has passed away compliance with the and his wife per the trust agreement by o oo aka aka per the trust agreement ona quarterly or more frequent basis the trustee has the power to amend or revoke the survivor's trust and to distribute all income he is the sole beneficiary of the marital and family trusts only after the survivor's trust is spent down receives all net_income from the bingo rent during the determinations process survey in the industry survey showed that the bingo halls charged dollar_figure provided non-contemporaneous documentation of the fair_market_value of bingo hall rentals which show per-session lease amounts ranging from dollar_figure the application states there was one other bingo hall aside from per session stated that the rent amount was based on a local industry publically available gaming reports filed with the city of bingo todollar_figure -dollar_figure catalog number 20810w - page_6 form a of the treasury-interna revenua service_department publish no irs gov schedule number oc exhat forn 886-a rev date explanations of items name of taxoaver agreement gradually increased rent from dollar_figure per session in september for two focal non-profits show per-session rents range fram dollar_figure yearlportod onded may the initial lease tax wendlication number ‘to dollar_figure in march to dollar_figure provided a copy of the license agreement between dba and the agreement states for and in consideration of the license and the licensee's covenant to pay rent and to perform the covenants and conditions set forth in this license licensor hereby licenses to licensée and the licensee hereby accepts from the licensor the premises as herein defined in accordance with the terms set forth below the premises is defined as the parking area and portions of building excluding the kitchen and food concession area but including the tables chairs and bingo equipment the license to conduct bingo on tuesday wednesday and thursday from to 11pm commenced in session whether or not the session is held base fee will be -_a rental fee will be paid in advance per bingo and terminates in20 o o o o dollar_figure dollar_figure dollar_figure for january for august for january for july through july through december through june through december rental fees for july through june the license agreement is sianed by on behalf of are not indicated _ on behalf of and in the primary year under audit total rent expense was dollar_figure date sessions rate total match lease agreement not specified notspecified dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure zs dollar_figure dollar_figure dollar_figure dollar_figure is dollar_figure dollar_figure dollar_figure yes no no na no no yes yes yes yes no was owned by the lease agreement for bingo specifies that the licensor will operate or contract with a third party to operate a snack bar within the food concession area during licensee's bingo sessions the agreement specifies that the organization will provide at least two fen-minutes breaks to allow customers an opportunity to buy concessions and that the organization will pay a two-dollar-per-player-fee to the deli to cover janitorial costs the agreement also states that the deli operator will give four dinner specials to the organization to use as a promotional giveaway during the bingo session form 886-a department of the treasury-internal revenue service catalog number 20810w publish no ks gov page z schedute number or exubit form 886-a rev date explanations of items narae of taxpayer yearpariod ended may stated that the deli was handled by the dollar-per-player fee was fo cover complementary soda and coffee for players there was no contract between the deli operator and bingo landiord he also stated that the two- tax wdentikcaton number deli submitted to weekly invoices from three sessions held that week the charges for each session are broken down into player fee g player to cover complementary beverages janitorial fee dollar_figure per session and food invoice amounts for food vary fromdollar_figure by customers and cashed in for food at the deli payments to general ledger as hospitality total hospitality charges for the primary year under audit were dollar_figure deli were recorded in the persession these charges are for player's reward fees earned reflect charges for each of the todollar_figure per gaming workers per state gaming regulations all gaming workers had to volunteer without compensation and all had to be members of the organization i complied with this requirement by making workers class a members upon signing into their shift and terminating membership when they signed out at the end of their shift the bylaws describe class a members applicants shall be admitted to membership as a class a member by placing his or her signature on the staff list immediately prior to the bingo session for which said member is working and upon approval of the session manager the conclusion of the bingo session for which the membership book relates such memberships expire and terminate immediately upon stated that the volunteers from other two organizations that gamed at volunteers listed for multiple organizations to meet the city's needs he moved volunteer names between the different gaming charities to ensure there were no repeats overlapped with the volunteers for the bingo he said that the city didn't like to see the same _ provided a copy of a volunteer list of names submitted to the city of for the year under audit and copies of the volunteer sign-in sheets for july through september only he stated that the other nine months’ sign-in sheets were lost the sheets provided meticulously tracked workers names position start and end times the sheets were hand written and sometimes difficult to read they appear to list a totalof only seven matched the list provided to the city workers persession ofthese game workers with to stated that grant applicants were not required to volunteer but that the grant program served as an incentive to volunteer because by doing so they could help the community including their own children he stated that ‘a parent might volunteer when they need money’ to send their child to a private school scholarships other two organizations shared gaming workers with and gave educational bingo workers received compensation in the form of food and drink provided during sessions the organization paid the deli dollar_figure the value of the complementary beverages given to players during sessions can be applied to drinks given to workers game workers could also claim a meal allowance valued at dollar_figure though these were not always used total value of food and drink avaliable to game workers wasdollar_figure per gaming customer fo cover complementary drinks provided to them each session they worked form 886-a department of the treasury-internal revenuo service catalog number 20810w _-publish nio ire gov page_ sohschde number or exheor form rot soncany yearpetiod ended may explanations of items tax identification_number name of taxpayer compensated gaming labor bingo managers stated that the bingo manager was the only compensated gaming employee the administrative services of a volunteer coordinator were necessary fo ensure the sessions ran smoothly the application_for exemption stated that the bingo manager would serve as a volunteer but by the time of the audit vear bingo manager was paid out of donations made by winning players during gaming sessions penal code chapter section h which provides that those members staffing games shall not receive a profit wage or salary from any bingo_game paragraph j says that profits shall be used only for charitable purposes all gaming managers compensated out of donations to stated that in this way the organization complies with received forms w-2 __ gaming manager sec_2012 manager manager substitute manager substitute manager substitute manager substitute manager manager manager substitute manager substitute manager d w o m a m a h h a t d e t h other compensated labor other compensated labor included security at each gaming session bookkeeping for gaming and grant making accounting fees for annual retum preparation and legal fees total compensation paid gaming managers gaming managers prorated __ prorated dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a department of the treasury-iaternal revonue service catalog number 20810w --publish nors gov page _q schedule number or exhibit form 886-a name of taxpayer yeartpedod endad may tex identification_number law operational_test - primary purpose internal_revenue_code sec_501 a provides that an organization described in subsection c shall be exempt from taxation under this subtitle unlass such exemption is denied under sec_502 intemal revenue code sec_501 includes - corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition of for the prevention of cruelty to children or animals no part of the net_earnings of which inures fo the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or othervdse attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition fo any eandidate for public_office sec_1 c -1 a provides that ny in order to be exempt as an organization desoribed in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section treasury regutation sec_1 c -1 c defines exclusively an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in section c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 discusses the meaning of ‘charitable’ the term charitable is used in sec_801 in its generally accepted legal sense such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promation of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency in 326_us_279 66_sct_112 l ea the supreme court wrote that a single non-exempt purpose if substantial in nature will disqualify an organization from exemption under irc section dollar_figure c in this instance in order to fall within the claimed exemption an organization must be devoted to educational_purposes exclusively this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes it thus becomes unnecessary to determine the correctness of the educational characterization of petitioner's operations form 886-a department of the treasury-internal revenue service catalog number 20810w -_-publish no irs gov page_10 schedule number oc extebit form 886-a rev january explanations of items tax kentiication number naine of taxpayer yeatipetiod ended may operational_test private benefit an organization does not qualify for exemption under sec_501 if it serves a private interest sec_1 c -1 d li says an organization is not organized or operated exclusively for one or more of the charitable purposes specified uniess it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 71_tc_1067 the tax_court found that although educational in nature the organization served the commercial purposes of the for-profit corporations and petitioner was therefore not operated exclusively for exempt purposes within the meaning of sec_501 in 82_tc_196 an organization with the stated purpose of raising money for scholarship funds conducted bingo_games as ifs primary activity the games took place in a bar owned by three of the organization's five directors the tax_court held that a substantial private purpose of the organization was to atfract persons to the bar in the expectation that these persons would purchase food and beverages the court held that the organization did not qualify for sec_501 c exemption petitioner was incorporated as a nonprofit corporation under lowa statutes for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of bingo_games on the premises of the pastime lounge held petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 c and e -1 in kj’s fund raisers inc v commissioner tcmemo_1997_424 the commissioner determined that petitioner did not meet the sec_501 requirements for qualification as an exempt_organization because the petitioner failed fo establish that il operated exclusively for exempt purposes under sec_501 petitioner engaged in the exempt activity of raising money for charitable purposes petitioner also operated for the substantial private benefit of kj's place and its owners a substantial nonexempt purpose thus characterizes its operation disqualifying it from exemption under sections a and c operational_test - ‘feeder’ organizations sec_502 denies exemption to for-profit businesses which donate all profits to charitable organizations an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shalt not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 irc section b excepts the following from the term rade or business the deriving of rents which would be excluded under section sec_12 any trade_or_business in which substantially_all the work in carrying on such trade_or_business is berformed for the organization without compensation or form bb6-a of the treaeury-tnternal revenue service -publish no irs gov department catalog number 20810w page_11 form 886-a rev date explanations of items vyeatpariod ender may tax wentlicaton number iiiiiieiaeanl any trade_or_business which is the selling of merchandise substantially_all of which has been schedule number or extebl received by the organization as gifts or contributions ety inc v commissioner t c no 82_tc_193 the court found petitioner's sole activity is the operation of bingo_games the profits from which are to be contributed to organizations recognized by the internal_revenue_service to be exempt from tax under sec_501 subject_to the exceptions provided by sec_502 sec_502 prevents an organization which is operated for the primary purpose of carrying_on_a_trade_or_business for profit from qualifying for exemption on the ground that its profits are payable to exempt_organizations petitioner is operated for the primary purpose of carrying_on_a_trade_or_business for profit within the meaning of section a sec_502 therefore precludes petitioner from qualifying for exemption by merely supporting exempt_organizations unless one of the exceptions in sec_502 is applicable petitioner may qualify for exemption only if it directly serves some exempt_purpose nothing in the record shows that i does so therefore respondent's determination that petitioner is not operated exclusively for exempt purposes must be sustained compensation sec_61 defines gross_income as ‘ all income from whatever source derived including but not limited fo compensation_for services including fees commissions fringe_benefits and similar items sec_1_132-6 discusses fringe_benefits gross_income does not include the value of a de_minimis_fringe provided to an employee the term de_minimis_fringe means any property or service the value of which is after faking into account the frequency with which similar fringes are provided by the employer to the employer's employees so small as to make accounting for it unreasonable or administratively impracticable sec_1_132-6 provides examples of de_minimis_fringe_benefits occasional typing of personal letters by a company secretary occasional personal_use of an employer's copying machine occasional cocktail parties group meals or picnics for employees and their guests traditional birthday or holiday gifts of property not cash with a low fair_market_value occasional theater or sporting event tickets coffee doughnuts and soft drinks local telephone calls and flowers fruit books or similar_property provided to employees under special circumstances g on account of illness outstanding performance or family crisis 696_f2d_372 the tax_court found the provision of free beverages to constitute the payment of compensation but that the amount was small enough to not warrant denial of the ‘volunteer exception’ from unrelated_business_income_tax no benevolent the tax_court held that the availability of free beverages to the rest of the workers by itself is sufficient compensation to prevent the lodgs from taking advantage of the statutory exemption from ubi in the tax court's view any monetary or non-monetary payment no matter how small equals compensation under the code the question of whether non-monetary payment equats compensation however must be decided on the facts of each case as calculated by the tax_court the cost of the free beverages consumed averages to approximately dollar_figure per worker per forn bb6-a depariment of the treasury-internal revenue service publish no irs goy catalog nuniber 20810w page_12 form fe dome oe namie of tasasaver schedute number or oxnipn explanations of items may night or about cents an hour it cannot seriously be argued that the workers were induced to work for this compensation we do not believe that the code's definition of compensation was meant fo include such a trifling inducement tax wonitication number vaadparod ended organization position _ for his thoughts on the case in a phone call on june agent asked he stated that he thought that the rent seemed high but that it might be justified due to overhead expenses he also said that although there was a personal benefit fo the trustlandiord was important to the community because of the grants made even if over half of grants were made to other organizations founded and under the direction of organization provided because of the social and recreational space the agent provided a draft report form 886-a to response was received on august only at and stated as follows _ fequest on july the page payments to dell there was no mention of bingo playérs so please clarify that the and observed some items in the draft that do need correction or deli first paragraph there isnofadollar_figure _per player fee to the deli for as we discussed we clarification as follows deli serves players page janitorial cost sec_3 page dell second paragraph there is nota dollar_figure the dollar_figure _ fee is for complimentary drinks to players only -_ fee per ‘worker’ to the deli page bingo workers the dollar_figure charge was per player only they donot paydollar_figure per worker page bingo workers the meal allowance of dollar_figure is not always redeemed by the worker so it is not something that is automatically collected by the deli based on the number of workers per session it is collected only when a worker actually has a meal these requests are addressed in the current report government position should be revoke treasury regulation sectlon c -1 ci1 use operation of a gaming ax t status under internal_revenue_code section hall is the organization's primary activity in violation of to maintain exemption under rc sec_601 an organization must be operated exclusively for exempt purposes sec_1_501_c_3_-1 provides the following definitions of exclusively an organization must engage primarily in activities which accomplish exempt purposes and an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose _ in other words to qualify as operated exclusively for exempt purposes generally atleast must be charitable and no more than -_ of activities may be non-charitable of activities ‘ form 886-a of the treasury- ntornal revenus service -_publish no irs gov depertment page catalog number schedule auenbor or edb 886-a form ‘orm rev date name of taxoever tax identification nuriher explanations of items yeardperiod andad may primary activity an analysis of organizational income and expenses can be used to measure the primary activities this analysis allocates accounting expenses equally between gaming and grant making year ending may income source gross gaming income other contributions total income dollar_figure dollar_figure s amount of income expense amount of expense gaming expenses prizes rent other_payments to deli salaries accounting other expenses total gaming expenses grant expenses payments to related orgs grants accounting total grant expense total expense net_income w o h t m h h w m i d dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of income came directly from gaming or from donations made by winners _ percent of all expenses were directly related to gaming only of all expenses were grants to unrelated tax-exempt organizations an analysis of time and resources consumed can also be used to determine the primary activities conducted gaming three days per week on a year-round basis each session required six to eight game workers a manager and a security guard direct gaming activity alone required a minimum of eight workers per session and hours annually _ workers x hours per session x sessions per week x weeks per year the gaming activity also required a portion of bookkeeping accounting and legal activity form 8b6-a epartment of the treasury-internal revenue service catalog number -publish no irs gov page name of taxoavec fas ony bh explanations of items the grant making program on the other hand took only a few hours of and the bookkeeper's time each quarter atotalof grants were made in the audit year if we allow an hour for the process of awarding and accounting for each check grants account for again a portion of bookkeeping accounting and legal time is not included in the tofal hours if included it would only reduce the grant program's portion of hours used tax ideniftcation number total hours annually yeadperiod ended may hours out of schedule number ar aso _hofincome there can be little question that for ptimarily in grant making and engaged more than insubstantially in gaming exempt-purpose activity of expenses and _ primary activity was gaming gaming accounted -_ of activity time the organization did not engage operated for tax-exempt purposes factors to consider include the following operation as a whole must be considered to determine if the gaming activity was o o o o f o o o o o has been engaged in bingo and gaming since its inceptionin the high cost of gaming operations in the examined year was not due to start-up costs and remained constant at least through the dollar_figure and20 the size and extent of gaming activities was significantly larger than the size and extent of any potentiat charitable activity gaming was operated three days per week six hours per day and utilized eight to ten active workers per session plus the administrative support of a bookkeeper accountant and attorney the grant program took only a few hours of two people's time each year gaming produced over dollar_figure only of gross_income million in revenue while the grant program was valued at dollar_figure farms onlydollar_figure the largest recipients of organization funds after prizes were of the grants made roughly _ in grants was made to independent charitable organizations -- were made to related_organizations o o o o dollar_figure dollar_figure dollar_figure dollar_figure to the gaming hall iandiord an llc which ullimately benefitted for various gaming supplies and expense in payments to the gaming hall deli owed by to related_organizations brother _ of gross_income father an exorbitant amount for an organization whose a substantial portion of gaming income was used up by administrative and overhead average monthly rent pald was over dollar_figure purpose was to raise money for charity the organization did not state a specific amount flat rate or percent of net_income to be used for grants this does not indicate that a charitable grant program was an integral part of the organization's purpose gaming was advertised to the public to draw more customers over dollar_figure advertising the conduct of gaming was unrelated to the organization's exempt_purpose aside from the need to generated income was spent on these factors show that the gaming activity had no charitable purpose the predominant orientation of the organization was directed toward running a business with no exempt_purpose in this context the turnover of only sec_601 of gross_income for charitable purposes was not sufficient to retain tax-exempt status under form 886-a department of the treasury-internal revenue sarvice catalog number 0w publish no irs gov page schedule number or oshibit forn 886-a rev date explanations of items tax ientikcation number a aaa feeder organizations yeadperiod ended may sec_502 provides that an organization cannot be granted exemption simply because all profits from its trade_or_business are remitted to tax-exempt organizations unless it is substantially_all operated with non-compensated labor generally substantially_all is taken to mean does not qualify for this exemption from the disqualification under sec_502 because the gaming activity is not substantially aff volunteer-run each gaming session required workers two of these workers the gaming manager and the security guard were compensated in cash on an hourly basis the remaining game workers were compensated with beverages and meals valued at the bookkeeping accounting and legal services were also compensated compensated hours calculation workers per session x hours session x sessions week x weeks year bingo manager x hours session x sessions week x weeks year security guard x hours session x sessions week x weeks year accountantx managerhoursx xestimatex perhourx perhourx allocation to gaming allocation to gaming allocation to gaming cpa firm dollar_figure attorney dollar_figure total compensated hours charged annually dollar_figure charged annually dollar_figure the only non-compensated worker was _ in waco lodge no benevolent protective_order of elks v commissioner the tax_court found that free beverages to game workers constituted compensation but that the compensation amount was de minimus for the purposes of determining the applicability of the exception from tax in that case in the case of it is the government's position that the free beverages and meals given to game workers were compensation and should disqualify the business from the sec_509 exception to exclusion from tax-exempt status the beverages and meals afforded game workers were more substantial than beverages given in the elks case and in the coffee doughnuts and soft drinks example given in sec_1_132-6 furthermore unlike the code examples the free beverages and meals were given on a regular basis to every game worker at every shift not occasionally finally if the game workers are not considered compensated the games were still not substantially_all uncompensated compensated hours not including game workers were of all hours uncompensated hours were only not substantially_all hours conducted two activities gaming and grant making it is the government's position that the gaming activity was the primary activity and it was not charitable additionally the charitable grant making program was insubstantial in this way the organization violated both components of the operational_test contained within sec_1 -1 has failed to be operated exclusively for exempt purposes furthermore the organization is disqualified from tax-exempt treatment under sec_502 because substantially_all of the work performed on behalf of the organization is not carried out without compensation the organization no longer qualifies for tax exempt status under sec_501 catalog number 20810w form 886-a oepartment of the treasury-internal revenue service publish no is gov page _16 schadule number or exhiot fel en ties explanations of items name of taxoaver yeadperiod ended may tax identification_number should the organization be revoked because it has a more than insubstantial non-exempt burpose of providing private benefit to the gaming hall landlord in violation of sec_1 c -1 d ii this report has made an in-depth analysis of the primary purpose of activities that the organization engaged in to achieve that purpose the primary activity of the organization has been found to be the operation of a gaming hall what is the purpose of conducting this activity an analysis of expenses shows the following this does not include prize expenses which run at gaming income and are substantially larger than any other expense and the of expense amount gaming rent other gaming expenses payments to deli grants torelatedorgs accounting grants salaries other expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of expense fifty-one percent of the expenses listed here are paid ultimately to family members of the organization's founder and president the payments fo the reasonable the per-session charges were dollar_figure defi which is owned by coffee provided to customers a by customers with ‘player's reward points ’ while total payments fo the dell are significant they are defensible -_per player to caver the cost of complementary soda and fee to cover janitorial expenses and reimbursement for food ‘bought’ brother appear to be rental payments for the averaged dollar_figure persessionanddollar_figure bingo hall however constituted private benefit rent payments permonth these rental amounts are more than insubstantial had no contemporaneous documentation showing the amount of rent was determined in a way similar to an arms-length transaction the only available contemporaneous documentation is the application_for exemption form_1023 several of statements made on the form were disingenuous because he implied that the landiord and other tenants at the hall were unrelated parties this was not the case as the landlord via a chain of relationships is ultimately father and o founded the other organizations that rented the hall from the application correspondence the bingo sessions will likely be conducted at the bingo hall owner is not represented on the applicant’s board_of directors to the best of the applicant's knowledge the bingo hall owner is not represented on the boards of directors of any of the non-profit organizations represented at the hail applicant has not yet negotiated the rental of the bingo facility the budget fof dollar_figure is based upon the rental paid_by other organizations for that facility fixed sui is the same rate paid_by alf of the other non-profit organizations represented at the haff applicant believes that this rate has been in effect for several years per session form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_17 rael eed explanations of items yearperiod ended may tax identdication number nams of taxpayer schedule number or exhibil a survey of area business and retall spaces for rent finds the following description square footage monthly rent downtown office suite downtown office suite downtown office space office small warehouse medical office suite shared storefront downtown office retail_space downtown retail downtown office space downtown restaurant downtown retail office space cost per square foot dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as square footage increases the cost per square foot decreases this chart shows the relationship of rental size to cost per square foot ae soo -500 square footage cost per square foot linear square footage q vee linear cost per square foot the area of for use of the space one third of the timewasdollar_figure dollar_figure bingo used by per square foot well above the highest amount_paid for the smallest space available ordollar_figure was -__-_far full annual rental this equates to square feet annual rent charged if we use the lowest cost per square foot found for the largest comparable space to estimate the fair_market_value of usage compared to rent paid of dollar_figure bingo we get annual rent of dollar_figure for one third private benefit was dollar_figure ordollar_figure xdollar_figure x one of was the father of rent dollar_figure cannot qualify for exemption if it serves a private rather than a public interest exempt status should be revoked purposes was to provide private benefit to the gaming hall landlord which founder and president this was accomplished by paying annual over fair_market_value per sec_1 -1 d i an organization tax- catalog number 20610w form 886-a of the treasury-internal revenue service publish nods gov department page_18 schedule number of extioil form 886-a rev date explanations of items name of taxoaver conclusion tax wentilcation number ee a tax-exempt status under internal_revenue_code sec_501 be revoked because it failed the primary purpose test under sec_1 c -1 c the organization's primary activity was operation of a gaming hall for non-charitable purposes any charitable grant making activity was insubstantial additionally gaming hall fandiord through the payment of above market rate rent sec_1 -501 c - d ii prohibits tax-exempt status under internal_revenue_code sec_501 of any organization that has a non-exempt purpose which is more than insubstantial the organization's tax-exempt status should be revoked was operated more than insubstantially for the private benefit of the earliest date examined as a part of this audit form 990-t to report income as of june is no longer a tax-exempt_entity under sec_501 as of june the is liable for filing form_1120 not form 886-a catalog number page_19 - publish no is gov department of the treasury-internal revenue service
